PER CURIAM.
We reverse the trial court’s order denying appellant’s motion to vacate a default entered against him on a petition to reinstate child support. Appellant maintains, and appellee concedes, that appellant had insufficient notice of the application for default after he failed to answer the amended complaint filed by appellee after its first complaint had been dismissed. Thus, the trial court erred in entering a default against appellant. See Cohen v. Barnett Bank of South Florida, N.A, 433 So.2d 1354 (Fla. 3d DCA 1983). The order is reversed and remanded with directions to permit appellant a reasonable time within which to file his answer to the amended complaint and for further proceedings consistent with this opinion.
WARNER, KLEIN and SHAHOOD, JJ., concur.